Citation Nr: 1609366	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  04-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for gout, prior to June 9, 2014.

2.  Entitlement to an initial evaluation in excess of 40 percent for gout, since June 9, 2014.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1973 to October 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for gouty arthritis of the lower extremities, and assigned a 20 percent evaluation effective from November 1, 2003.  

In April 2011, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is associated with the claims file.  In December 2015, the Veteran was informed that the VLJ who had presided at the hearing was no longer employed by the Board, and he was offered an opportunity for a new hearing.  The Veteran has not responded to the offer, and is therefore presumed to not desire a new hearing.  

In October 2012, following an August 2011 remand, the Board denied entitlement to an evaluation for gouty arthritis in excess of 20 percent.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in July 2013, on the basis of a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the matter for further appellate consideration.

The Board in turn remanded the claim for increased rating to the Agency of Original Jurisdiction (AOJ) for additional development in January 2014 and January 2015.  During the processing of the first of those remands the AOJ granted an increased 40 percent rating for gouty arthritis, effective from June 9, 2014.  The Veteran has indicated his desire to continue the appeal with regard to both stages of evaluation, and the issues have been characterized accordingly.

Additionally, the Board has recharacterized the service-connected disability from "gouty arthritis of the lower extremities" to merely "gout."  This is based on medical evidence of record explaining the nature of the condition generally and in this Veteran, as well as the applicable law and regulations.

Finally, a claim of entitlement to TDIU is inferred as part and parcel of the ongoing appeal, based on repeated assertions of serious employment impacts due to gout.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the RO has recently addressed this issue as part of a newly filed claim, it has in fact been on appeal in connection with the ongoing claims.

The issue of clear and unmistakable error (CUE) in a September 2005 rating decision which assigned a separate 10 percent rating for left elbow gout has been raised by the record due to the discussion of the possibility of separate joint rating versus rating gout as a specific disease; only one approach may be taken.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As is noted above, the Veteran has claimed entitlement to TDIU, which the AOJ has addressed as a separate and distinct claim, but which is in fact part and parcel of the current appeal.  In connection with the issue of TDIU, the AOJ has undertaken development for records from his most recent employer, United States Customs and Border Protection, a part of the Department of Homeland Security.  No response has yet been received.

These records are relevant to the current appeals, as the Veteran has stated that he left his job due to the effects of gout.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, although recent VA examiners indicate no VA treatment for gout since 2010, it is necessary to associate with the claims file complete VA treatment records since August 2012.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Office of Personnel Management (OPM), Customs and Border Protection, and/or the Department of Homeland Security, or any the appropriate potential custodian of relevant records, and obtain the Veteran's complete personnel file, to include any retirement or disability-related documentation, regarding his departure from work in December 2012.

If the records are not available, such must be certified by the custodian in writing, and all efforts to locate the records documented.  The veteran must be informed.

2.  Associate with the claims file complete updated VA treatment records from the VA medical center in San Diego, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of August 2012 to the present.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


